Exhibit 10.2

FIRST AMENDMENT TO

GASTAR EXPLORATION LTD.

2006 LONG-TERM STOCK INCENTIVE PLAN

WHEREAS, Gastar Exploration Ltd., a corporation governed by the laws of the
Province of Alberta (the “Company”), maintains the Gastar Exploration Ltd. 2006
Long-Term Stock Incentive Plan (the “Plan”);

WHEREAS, the Company also maintains the Stock Option Plan of Gastar Exploration
Ltd. (the “Stock Option Plan”);

WHEREAS, the Plan provides for the issuance of up to 5,000,000 shares of common
stock of the Company (“Common Stock”) pursuant to awards granted under the Plan;

WHEREAS, as of the date of this First Amendment, 3,460,577 shares of Common
Stock remain available for issuance pursuant to awards under the Plan, including
shares of Common Stock subject to awards outstanding under the Plan as of the
effective date of this First Amendment;

WHEREAS, as of the date of this First Amendment, 16,553,050 shares of Common
Stock remain available for issuance pursuant to awards under the Stock Option
Plan, including shares of Common Stock subject to awards outstanding under the
Stock Option Plan as of the effective date of this First Amendment;

WHEREAS, the Company desires to merge the Stock Option Plan with and into the
Plan so that all outstanding equity awards and all future equity awards to be
made to Employees and Directors will be under one plan, i.e., the Plan (the
“Merger”);

WHEREAS, upon the completion of the Merger, the Stock Option Plan will cease to
exist and all shares of Common Stock previously reserved and remaining for
issuance under the Stock Option Plan, including any shares of Common Stock
subject to stock option awards granted under the Stock Option Plan that remain
outstanding on the effective date of this First Amendment, will be transferred
to and reserved for issuance under the Plan;

WHEREAS, the Company desires to amend the definition of “Performance Criteria”
in the Plan to include a criteria relating to the growth of proved natural gas
and oil reserves of the Company;

WHEREAS, pursuant to Section 17 of the Stock Option Plan, the Company, by action
of its board of directors or a committee thereof, has the right to amend and
terminate the Stock Option Plan; and

WHEREAS, pursuant to Section 16 of the Plan, the Company, by action of its board
of directors or a committee thereof, has the right to amend the Plan;

NOW, THEREFORE, effective as of April 1, 2009, the Stock Option Plan is hereby
merged into the Plan, which shall be the surviving plan, and the Plan shall be
amended as follows, provided that this First Amendment is approved by the
shareholders of the Company at the Company’s 2009 Annual Meeting of
Shareholders:

 

1. The Stock Option Plan is hereby merged with and into the Plan.

 

2. Section 2(bb) of the Plan shall be deleted and the following shall be
substituted therefore:

“(bb) ‘Performance Criteria’ means (1) earnings; (2) earnings per share;
(3) EBITDA (earnings before interest, taxes, depreciation and amortization);
(4) EBIT (earnings before interest and taxes); (5) economic profit; (6) cash
flow; (7) revenue; (8) revenue growth; (9) sales growth; (10) net profit



--------------------------------------------------------------------------------

before tax; (11) gross profit; (12) operating income or profit; (13) return on
equity; (14) return on assets; (15) return on capital; (16) changes in working
capital; (17) shareholder return; (18) cost reduction; (19) customer
satisfaction or growth; (20) employee satisfaction; or (21) proved natural gas
and oil reserve growth; and any other performance objective approved by the
shareholders of the Company in accordance with Section 162(m) of the Code.”

 

3. The first three sentences of Section 4 of the Plan shall be deleted and the
following shall be substituted therefore:

“Subject to adjustment pursuant to Section 11(a) hereof, effective as of
April 1, 2009, the total number of shares of Common Stock that may be issued
pursuant to (i) future Awards granted under the Plan and (ii) Awards outstanding
under the Plan on April 1, 2009, including awards granted under the Stock Option
Plan of Gastar Exploration Ltd. and outstanding at the time of its merger into
the Plan, shall not exceed 20,013,627 common shares. At all times during the
term of the Plan, the Company shall reserve and keep available such number of
shares of Common Stock as will be required to satisfy the requirements of
outstanding Awards under the Plan. Shares shall be deemed to have been issued
under the Plan only to the extent actually issued and delivered pursuant to an
Award. To the extent that an Award lapses or the rights of its holder terminate,
any shares of Common Stock subject to such Award shall again be available for
the grant of an Award under the Plan. In addition, effective as of April 1,
2009, shares of Common Stock issued under the Plan and forfeited back to the
Plan, shares withheld from (or “netted against”) an Award for payment of the
exercise price or purchase price of an Award, and shares withheld from (or
“netted against”) an Award for payment of all applicable employer tax
withholding obligations associated with an Award shall be deemed not to have
been issued for purposes of determining the maximum aggregate number of shares
of Common Stock which may be issued under the Plan and shall again be available
for the grant of an Award under the Plan.”

 

4. The second sentence of Section 6 of the Plan shall be deleted and the
following shall be substituted therefore:

“Subject to the provisions of Section 11(a), the maximum number of shares of
Common Stock that may be subject to Options, Bonus Stock Awards, and Stock
Appreciation Rights granted to any one individual during any calendar year may
not exceed 1,000,000 shares of Common Stock.”

 

5. The following new Section 10(p) shall be added to the Plan:

“(p) Payment for Award. The exercise price or purchase price of an Award, if
any, shall be paid in full in the manner prescribed by the Committee in each
individual Award Agreement. Notwithstanding any provision of the Plan to the
contrary, the Committee may provide in an Award Agreement that a Grantee may
elect to have shares of Common Stock withheld from (or “netted against”) the
total number of shares of Common Stock otherwise issuable to the Grantee
pursuant to the Award in order to satisfy the payment of the exercise or
purchase price and/or the employer tax withholding obligations with respect to
such Award.”

 

6. Except as amended hereby, the Plan shall continue in full force and effect
and the Plan and this First Amendment shall be read, taken, and construed as one
and the same instrument.

 

2